Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Claim 1 has been amended.
Claim 2 has been canceled.
Claim 21 has been newly added.

Claims 1 and 3-21 are pending.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
I.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

II.	Claims 1, 4-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al (US 2020/0393254) in view of Ricci (US 2019/0392107).


a.	Per claim 1, Gardner et al teach a vehicle comprising: 
a wireless transceiver [para 0042]; and 
one or more controllers [paras 0040-41], programmed to 

receive, via the wireless transceiver, a hailing instruction that identifies a user to ride in the vehicle, the hailing instruction including an identifier of a mobile device of the user [paras 0042-43, 0066, 0071—reservation identification of user using the vehicle and mobile device associated with user],

responsive to receiving a key from the mobile device via a wireless connection between the mobile device and the wireless transceiver, associate the key with the identifier [paras 0039, 0042-43—key associated with identifier received from wireless smartphone], and 

send the key and the identifier as an associated pair to the server via the wireless transceiver [paras 0007-9, 0042-44—sending key and identifier of smartphone to server].

Gardner et al teach key certificate identifier authorizing user for vehicle transport services associated with wireless user smartphone [paras 0042-43, 0066, 0071], yet fail to explicitly teach and a verification result indicative of a lack of a valid key associated with the identifier stored by a server when the hailing instruction is generated.  However, Ricci teaches biometric verification of valid key using an authentication process to associate the key of the mobile device with the with mobile device identifier and vehicle key [paras 0495-497, 0517].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Gardner et al with Ricci for the purpose of associating the proper user with the proper device and vehicle using verification and authentication technique obvious in the art to ensure authorized access of the vehicle.
Claim 12 contains limitations that are substantially equivalent to claim 1 and are therefore rejected under the same basis.
b.	Per claim 4, Gardner et al with Ricci teach the ORA170355-US-CNT58vehicle of claim 1, Gardner et al further teach wherein the hailing instruction further includes a pickup time, and the one or more controllers are further programmed to: start to scan for the mobile device at a predefined time before the pickup time [paras 0047, 0050, 0063, 0073-74—scheduled vehicle service call and status before delivery/pickup; Ricci: paras 0283-286, 0375-376—sensor detection of user mobile device key in vicinity of vehicle before picking up the vehicle].
c.	Per claim 5, Gardner et al with Ricci teach the ORA170355-US-CNT58vehicle of claim 1, Gardner et al further teach wherein the hailing instruction further includes a pickup time, and the one or more controllers are further programmed to: 2Serial No. 16/566641Atty. Dkt. No. 84172154 Reply to Office Action of April 28, 2022responsive to receiving, from the server, a message instructing to start to scan for the mobile device, then start to scan for the mobile device [paras 0005-9, 0045, 0065, 0429, 0439—receiving from server authorization to determine that the transport and a user device are proximate to the service object; Ricci: paras 0283, 0395-396, 0444, 0512, 0522-523, 0545—scan and detection of mobile device and time determination].
Claims 9-11 contain limitations that are substantially equivalent to claims 3-5 and are therefore rejected under the same basis.
d.	Per claim 6, Gardner et al with Ricci teach the ORA170355-US-CNT58vehicle of claim 1, Gardner et al further teach wherein the wireless transceiver is programmed to support the following technologies: BLUETOOTH Low Energy (BLE), BLUETOOTH, ultra-wide band, Wi-Fi, near-field communication, radio-frequency identification or cellular [paras 0029, 0041, 0045—wireless communication radio-frequency receiver and cellular compatibility; Ricci: paras 0147, 0234, 0266-274, 0552—Bluetooth, WiFi, radio-frequency identification].
e.	Per claim 7, Gardner et al with Ricci teach the ORA170355-US-CNT58vehicle of claim 1, Gardner et al further teach wherein the one or more controllers are further programmed to: receive a second hailing instruction including a second identifier, and a second verification result indicative of the second identifier corresponding to a valid second key stored by the server; responsive to a trigger condition, send a key request with the second identifier to the server; and receive the second key from the server [paras 0042-44, 0065-67—second identifier and key stored by server used for authorization and alerting, transmitting a request to a second user; Ricci: paras 0522-523, 0527—second personality identifier associated with mobile communication and vehicle group personality and triggering].
Claim 13 contains limitations that are substantially equivalent to claim 7 and are therefore rejected under the same basis.
f.	Per claim 8, Gardner et al with Ricci teach the ORA170355-US-CNT58vehicle of claim 7, Gardner et al further teach wherein the second hailing instruction further includes a second pickup time and a second pickup location, and the trigger condition includes at least one of: a predefined time before the second pickup time, or a predefined geofence associated with the second pickup location [paras 0037, 0043, 0064-65—secondary form of authentication, servicing prior to permitting services to be received or prior to creating an appointment; Ricci: paras 0439, 0512, 0522-523, 0527—registration time and timer for device registering with a vehicle, triggering based on time of arrival].
g.	Per claim 21, Gardner et al with Ricci teach the ORA170355-US-CNT58vehicle of claim 1, Gardner et al further teach wherein the one or more controllers are further programmed to: subsequently receive a second hailing instruction including the identifier, and a second verification result indicative of the identifier corresponding to the key stored by the server; responsive to a trigger condition, send a key request with the identifier to the server; and receive the key from the server without communicating with the mobile device [paras 0042-44, 0065-67—second identifier and key stored by server used for authorization and alerting, transmitting a request to a second user; Ricci: paras 0512, 0522-523, 0527, 0535-538, 0555-559—triggering based on time of arrival, real-time reporting based on request and monitoring].

III.	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al (US 2020/0393254) and Ricci (US 2019/0392107) in view of Hannah (US 2016/0097648).

Per claim 3, Gardner et al with Ricci teach the vehicle of claim 1, Gardner et al with   teach wherein the hailing instruction further includes a pickup location [paras 0004-5, 0063, 0072-74—vehicle pickup location; Ricci: paras 0225, 0230, 0235-236, 0292—determination of location], yet fail to explicitly teach that the one or more controllers are further programmed to: operate the vehicle to the pickup location autonomously. However, Hannah teaches a self-driving vehicle that receives a permission code to start the trip automatically when permission to depart is granted [paras 0015, 0040]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Gardner et al and Ricci with Hannah for the purpose of provisioning an autonomous or self-driving vehicle at the pickup location to fulfill the user’s request for picking up a vehicle at the determined location.
Claim 14 contains limitations that are substantially equivalent to claim 3 and are therefore rejected under the same basis.



IV.	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2019/0392107) in view of Hannah (US 2016/0097648).

a.	Per claim 15, Ricci teaches a method for a vehicle, comprising: 
responsive to receiving, from a server via a wireless network through a telematics control unit (TCU) [paras 0571-572—wireless networking and TCU], 

a hailing instruction including an identifier associated with a mobile device, a hardware identification address, and pickup location, [paras 0017, 0024, 0429, 0512-513, 0516-518, 0522—user vehicle reservation including key and ID of mobile device, MAC address/phone number and rental pickup location information];

responsive to identifying the mobile device using the hardware identification address, connect to the mobile device via a wireless connection through a wireless transceiver [paras 0156, 0163, 0229-230, 0241, 0352, 0422, 0433—mobile device ID/phone number/MAC address and wireless transceiver connection]; 

responsive to receiving a key from the mobile device via a wireless connection, associating the key with the identifier [paras 0491-493, 0495, 0515-518, 0522-523, 0525—private key associated with mobile device identifier]; 

sending the key and identifier as associated to the server via the TCU [paras 0235-236, 0459, 0495—server stores the key and identifier association in user profile].

Ricci teaches the limitations above yet fail to explicitly teach to autonomously operate the vehicle to the pickup location. However, Hannah teaches a self-driving vehicle that receives a permission code to start the trip automatically when permission to depart is granted [paras 0015, 0040]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Ricci with Hannah for the purpose of provisioning an autonomous or self-driving vehicle at the pickup location to fulfill the user’s request for picking up a vehicle at the determined location.
b.	Per claim 16, Ricci with Hannah teach the ORA170355-US-CNT58 method of claim 15, Ricci further teaches wherein the hailing instruction further includes a verifying result indicative of lacking a valid key associated with the identifier in the server when the hailing instruction is generated [paras 0495-497, 0517, 0549—biometric verification of valid key using an authentication process to associate the key of the mobile device with the with mobile device identifier and vehicle key].
c.	Per claim 17, Ricci with Hannah teach the ORA170355-US-CNT58method of claim 15, Ricci further teaches wherein the hailing instruction further includes a pickup time, the method further comprising: starting to scan for the mobile device at a predefined time before the pickup time [paras 0283-286—sensor detection of user mobile device key in vicinity of vehicle before picking up the vehicle].
d.	Per claim 18, Ricci with Hannah teach the method of claim 15, Ricci further teaches wherein the hailing instruction further includes a pickup time, the method further comprising: responsive to receiving, from the server, a message instructing to start to scan for the mobile device, then starting to scan for the mobile device [paras 0283, 0395-396, 0545—scan and detection of mobile device].  
e.	Per claim 19, Ricci with Hannah teach the method of claim 15, Ricci further teaches wherein the wireless connection involves at least one of the following technologies: BLUETOOTH Low Energy (BLE), BLUETOOTH, ultra-wide band, Wi-Fi, near-field communication, or radio-frequency identification [paras 0147, 0234, 0266-274, 0552—Bluetooth, WiFi, radio-frequency identification].  
f.	Per claim 20, Ricci with Hannah teach the method of claim 15, Ricci further teaches the method comprising: receiving a second hailing instruction including a second identifier, and a second verifying result indicative of the second identifier corresponds to a valid second key in the server; sending a key request with the second identifier to the server; and receiving the second key from the server [paras 0522-523—second personality identifier associated with mobile communication and vehicle group personality].


Conclusion
V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448